Citation Nr: 0716520	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hips. 

2.  Entitlement to service connection for residuals of 
frostbite.

3.  Entitlement to service connection for macular 
degeneration. 

4.  Entitlement to service connection for a heart condition. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a heart 
condition and PTSD are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's hips.

2.  There is no evidence of a diagnosis or any current 
existing chronic disability related to a frostbite injury.

3.  Macular degeneration was first identified many years 
after service and has not been linked by competent medical 
evidence to service. 


CONCLUSIONS OF LAW

1.  Arthritis of both hips was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Residuals of frostbite were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

3.  Macular degeneration was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Arthritis of Both Hips

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the veteran claims that he developed arthritis 
in both hips as a result of exposure to extreme cold 
temperatures while stationed in Korea.  Unfortunately, the 
service medical records were apparently destroyed in a fire 
at a government facility in 1973.  In such cases, where 
service medical records are unavailable through no fault of 
the veteran, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

Regardless of the absence of service medical records, the 
veteran's claim must be denied because there is no medical 
evidence of arthritis in either hip.  The Board reviewed 
numerous VA and private treatment records, none of which 
lists a diagnosis pertaining to either hip.  Indeed, the only 
reference to hip pain is contained in a March 2003 treatment 
record from M.L., M.D.  However, Dr. M.L. did not attribute 
the veteran's hip pain to a clinical diagnosis.  

It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Thus, in absence of competent medical evidence showing a 
known clinical diagnosis involving the veteran's hips, his 
claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as a diagnosis of arthritis.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, the 
veteran's own personal opinion that he has arthritis in both 
hips as a result of service is not a sufficient basis for 
awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection arthritis in both hips.  In reaching this 
decision, the Board has carefully considered the doctrine of 
reasonable doubt.  However, the Board emphasizes that there 
is no medical evidence of a current disability involving 
either hip.  Hence, as the preponderance of the evidence is 
clearly against the veteran's claim, the doctrine of 
reasonable doubt is not for application, 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), 
and the appeal is denied.

II.  Residuals of Frostbite

The veteran claims that he suffered from frostbite while 
stationed in Korea due to exposure to extremely cold weather 
without proper clothing.  However, the Board reviewed 
numerous VA and private treatment records, none of which 
indicates that the veteran has a current disability related 
to a frostbite injury.  Since no current disability has been 
shown, the veteran's claim of entitlement to service 
connection for residuals of frostbite must be denied.  See 
Degmetich and Brammer, both supra.  In other words, the 
veteran's own lay statements, unsupported by competent 
medical evidence, are insufficient to prove his claim.  See 
Grottveit and Espiritu, both supra.  

The veteran argues that a frostbite injury in service must be 
presumed under the provisions of 38 U.S.C.A. § 1154(b), which 
pertains to injuries alleged to have been incurred during 
combat.  For injuries alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof with respect to the issue of an in-service 
injury.  See Collette v. Brown, 82 F.3d 389 (1996). 
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

However, there is no evidence that the veteran engaged in 
combat with an enemy force while on active duty.  
Nevertheless, even assuming for discussion purposes that an 
in-service frostbite injury can be presumed under 38 C.F.R. § 
1154(b), the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either a current disability or of a nexus to service, both of 
which generally require competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  As such, since 
there is no competent medical evidence that the veteran has a 
current disability related to a frostbite injury, the 
provisions of 38 C.F.R. § 1154(b) provide no basis to award 
service connection. 

Simply stated, even if a frostbite injury in service many 
years ago is assumed, the post-service medical record provide 
highly probative evidence against this claim.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of frostbite.  In reaching 
this decision, the Board has carefully considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is clearly against the veteran's claim, the 
doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.

III.  Macular Degeneration

The veteran claims that his decreased visual acuity due to 
macular degeneration is related to service.  Unfortunately, 
since no medical evidence supports the veteran's assertion, 
his claim must be denied.  

The record contains both VA and private treatment records, 
none of which indicates that the veteran's macular 
degeneration is related to service.  Instead, these records 
show that decreased visual acuity was first documented in 
1995, more than 40 years after the veteran's separation from 
active duty, and that the veteran ultimately became blind by 
2004.  This 40-year period between the veteran's separation 
from active duty and the onset of vision problems provides 
highly probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability)

Moreover, none of these records includes a medical nexus 
opinion between the veteran's macular degeneration and his 
period of active service.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Instead, a January 2003 VA outpatient 
treatment records indicates that the veteran's visual field 
loss may be secondary to a cerebral vascular accident, which 
also has not been linked by competent medical evidence to 
service.  In short, the post-service medical records provide 
highly probative evidence against the veteran's claim.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for macular degeneration.  In reaching 
this decision, the Board has carefully considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is clearly against the veteran's claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit recently held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, any error in the timing of VCAA notice or the content 
of the four elements of VCAA notice is presumed prejudicial, 
and the VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly had actual knowledge of the 
evidence he was required to submit in this case; and (2) 
based on the veteran's contentions and the communications 
provided to the veteran by the VA over the course of this 
appeal, the veteran reasonably understands what was needed to 
prevail.  

The Board thus finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board notes that the veteran's service medical records 
are not available.  However, it appears that the RO made 
numerous attempts to obtain these missing records from the 
National Personnel Records Center.  That agency indicated 
that there were no morning reports or report from the Office 
of Surgeon General (SGO).  It thus appears that the RO 
properly searched alternative sources in an attempt to assist 
the veteran prove his claims.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  

The Board also finds that a VA examination is not necessary 
to determine whether any of his claimed disabilities on 
appeal are related to service.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), for service connection claims, VA 
must provide medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

The Board finds that there is no medical evidence of a 
current disability or persistent or recurrent symptoms 
involving the veteran's hips or extremities as a result of 
arthritis or a frostbite injury.  In addition, the veteran's 
vision loss was first identified approximately 40 years after 
service and has not been medically linked to service.  Under 
these circumstances, the standards of McLendon are not met in 
this case.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for arthritis of both hips is denied. 

Service connection for residuals of frostbite is denied.

Service connection for macular degeneration is denied. 


REMAND

The veteran claims that he developed PTSD as a result of 
various stressors he experienced while serving in Korea 
during the Korean Conflict.  He also claims that he developed 
a heart condition while on active duty.  Unfortunately, the 
Board finds that additional development is needed before it 
can adjudicate these claims. 

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

The record shows that the veteran has been diagnosed with 
PTSD.  However, no competent evidence shows that he ever 
engaged in combat with an enemy force.  Under these 
circumstances the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's statements as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 
see also West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, it is unclear whether the diagnosis of PTSD was 
based on a verified stressor.  The veteran's claimed 
stressors include an alleged incident in March 1953 in which 
he injured his left arm after someone threw a bomb onto the 
back of a pickup truck while he was driving his lieutenant.  
The veteran also claims that in the summer of 1954 he 
witnessed ammunition trains being bombed while stationed in 
Seoul.   

Based on the foregoing, the RO should attempt to 
independently verify the occurrence of the claimed stressors 
through United States Army and Joint Services Records 
Research Center (JSRRC).  See 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R.       § 3.159(c).  In doing so, the RO is reminded 
that requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002),

In the event that any claimed stressor can be verified, the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between the verified 
stressor and the diagnosis of PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2).

Next, the veteran claims that he developed a heart condition 
in service.  However, evidence of record suggests that the 
veteran's heart condition may be related to his psychiatric 
disorder.  Since this claim is inextricably intertwined with 
the veteran's claim for service connection for PTSD, the 
Board must defer adjudicating this claim until after the RO 
adjudicates the claim for service connection for PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two or more issues are inextricably intertwined if one 
claim could have significant impact on the other). 

Even if the veteran's heart condition is not related to a 
service-connected disability, the Board notes that medical 
evidence indicates that the veteran's heart condition may be 
related to service.  In an October 2002 letter, D.G., M.D., 
explained that the veteran's cardiovascular symptoms began in 
service.  This opinion is insufficient to constitute a basis 
to award service connection, since it was not based on a 
review of the claims file and not supported by any rationale.  
See Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran)

Nevertheless, this opinion is sufficient to trigger VA's duty 
to secure a medical opinion on the question as to whether the 
veteran's heart condition is related to service.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is therefore needed to determine whether the 
veteran's heart condition is related to service.  The 
examiner should also be asked to determine whether the 
veteran's heart condition was either caused or aggravated by 
his psychiatric disorder.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should provide the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors.  He should 
be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as 
well as any other witnesses, including 
their names, ranks, units of assignments, 
or any other identifying details.  The 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible.


2.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged in-
service stressor(s).  The RO should 
forward to the JSRRC entity all 
supporting evidence (to include any 
probative evidence submitted by the 
veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
the occurrence of no claimed in-service 
stressor(s) is/are verified, then the RO 
should so state in its report.

4.  If, and only if, a stressor has been 
confirmed, the veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review.  The examiner must 
determine whether the veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

5.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether his heart condition is related to 
service or to a service-connected 
disability.  All necessary studies and 
tests should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's heart 
condition had its onset either during 
service or within one year of his 
separation from active duty in January 
1954.  In addition, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
heart disorder was either caused or 
aggravated by a psychiatric disability.  
A complete rationale should be given for 
all opinions and conclusions expressed.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


